DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 07/05/2022 has been entered. Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the limitation “wherein the monitored type indicates monitoring the first folder independently of enforcing a conventional quota” and “wherein the second folder is of a quota type other than the monitored type that indicates enforcing the conventional quota” are indefinite. It is unclear how “a conventional quota” is different from other types of quota e.g. what can be construed as conventional vs unconventional quota. 
Further, Regarding claims 1, 7 and 13, it is unclear how the monitored type is different from the quota type other than the monitored type since both types are described as enforcing the same “conventional quota” in claim 1 or the same “quota” in claims 7 and 13. The Examiner notes that the Specification describes the difference between monitored folders and other folders are in tagging e.g. folders that are monitored are tagged with “monitored” or “interested” (see para 0027, 0031 and 0040), while the quota types monitored are the same storage quota type.
Other dependent claims are rejected because they are dependent of the rejected claims above.

Response to Arguments
Applicant’s arguments, filed 07/05/2022, with respect to the patent subject matter eligibility rejection under 35 USC § 101 have been fully considered and are persuasive.  The claim rejection under 35 USC § 101 has been withdrawn.

Applicant's arguments filed 07/05/2022, with respect to the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1, 7 and 13, the Applicant argues that the cited reference Barzik fails to teach the newly amended limitation “the monitored type indicates monitoring the first folder independently of enforcing a conventional quota” and “a quota type other than the monitored type that indicates enforcing the conventional quota”. The Applicant submitted that Barzik’s tags do not appear to denote different treatment of corresponding system objects by a quota component of the system (see remarks page 9). The Examiner respectfully disagrees. At the outset, the claims are unclear about the difference between the monitored quota type and the other quota type as noted in the 112(b) rejection above. Further, the Specification describes the difference between monitored folders and other folders are merely in tagging e.g. folders that are monitored are tagged with “monitored” or “interested” while other folders are tagged with “not interested” (see para 0027, 0031 and 0040). Correspondingly, Barzik discloses a folder tagging system to obtain a particular folder’s quota information based on a tag (step 106, see para 0062, In a receive step 106, processor 70 receives a query comprising a condition and an operation. For example, in query (1) described supra, the condition comprises “IN (‘QA’ OR ‘development’)” and the operation comprises “SUM ‘quota’”, also see para 0046, a given query may retrieve one or more parameters associated with one or more given system objects. For example, to process the query SUM ‘quota’ IN (‘QA’ OR ‘development’) application 84 iterates over all the system objects, and accumulates the value of the property “quota” for each of the system objects which has a property “quota”, and is tagged with either “QA” or “development”). It is clear that Barzik’s tags denote the folders of interest e.g. monitored type and only the quota of the tagged folders are obtained by the given query.
Based on the reasoning above, the rejection should be maintained. Please see below for the detailed rejection.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 9-10, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barzik et al US publication US 20160092568.

Regarding claim 1, Barzik teaches a method (see figure 3), comprising:
setting, by a system comprising a processor, a quota type of a first folder to be monitored in a storage system to a monitored type (step 104, see para 0061, In a tagging step 104, the management processor tags each of the identified system objects e.g. folder to be monitored with one or more of the group names e.g. a monitored quota type); by a component that is configured to manage quotas (see figure 2, management module 70), wherein the monitored type indicates monitoring the first folder independently of enforcing a conventional quota (see para 0031, if the given object identifier comprises a given folder 64, parameters 92 may comprise information such as how much storage space (e.g., megabytes) is currently being used by files 65 in the given folder, and how much storage space is allocated to the given folder e.g. conventional quota)
acquiring quota monitoring data for the first folder, indicative that the quota type is the monitored type, from a quota monitoring report associated with the storage system that comprises information about the first folder and a second folder (step 106, see para 0062, In a receive step 106, processor 70 receives a query comprising a condition and an operation. For example, in query (1) described supra, the condition comprises “IN (‘QA’ OR ‘development’)” and the operation comprises “SUM ‘quota’”, also see para 0046, a given query may retrieve one or more parameters associated with one or more given system objects. For example, to process the query SUM ‘quota’ IN (‘QA’ OR ‘development’) application 84 iterates over all the system objects, and accumulates the value of the property “quota” for each of the system objects which has a property “quota”, and is tagged with either “QA” or “development” e.g. indicative that the quota type is the monitored type), wherein the second folder is of a quota type other than the monitored type that indicates enforcing the conventional quota (see para 0061, a separate management record 88 can be stored for each combination of the given system object and a given group name that is tagged to the given system object e.g. the second folder is one of the folders that have a different tags than ‘QA’ or ‘development’ that also have a storage quota); and
generating storage information of the folder based on the quota monitoring data (see step 108 and 110, see para 0062-0063, Processor 70 identifies one or more of the system objects that match the condition in an identification step 108 performs the operation on the one or more identified objects in a perform step 110… For example, if the query retrieves parameters associated with one or more of the system objects, processor 70 can present a query result (e.g., a calculation or a list of system objects that match the condition)).

Regarding claim 4, Barzik further teaches selecting, from a plurality of folders of the storage system, a set of candidate folders for which corresponding names match a predetermined keyword (see para 0060, processor 70 can identify the given system object identifier by accessing metadata associated with the given system object. For example, metadata for a given folder 64 may comprise a folder name); and 
determining the folder to be monitored from the set of candidate folders (see para 0061, processor 70 can present system object identifiers 86 and the defined group names on display 78 and tag (i.e., associate) a given system object with a given group name).

Regarding claim 5, Barzik further teaches determining a used storage capacity of the folder based on the quota monitoring data (see para 0049, a given folder 64 has a storage quota of five gigabytes and currently stores files 65 utilizing two gigabytes of storage space).

Regarding claims 7, and 9-10, please refer to the rejection of claims 1 and 4-5 since the claimed subject matter is substantially similar. Additionally, Barzik further teaches at least one processing unit and at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, wherein the instructions, when being executed by the at least one processing unit, cause the device to perform operations (see figure 2, processor 70 and memory 72, see para 0050, Processors 60 and 70 may comprise general-purpose central processing units (CPU) or special-purpose embedded processors, which are programmed in software or firmware to carry out the functions described herein).

Regarding claims 13 and 20, please refer to the rejection of claims 1 and 5 since the claimed subject matter is substantially similar. Additionally, Barzik further teaches a computer program product tangibly stored in a non-transitory computer storage medium and comprising machine-executable instructions, wherein when being executed by a device, the machine-executable instructions cause the device to implement operations (see para 0051, The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention).

Regarding claim 17, Barzik further teaches selecting, from a plurality of folders of the storage system, a set of candidate folders that satisfy a defined criterion (see para 0060, processor 70 can identify the given system object identifier by accessing metadata associated with the given system object. For example, metadata for a given folder 64 may comprise a folder name).

Regarding claim 18, Barzik further teaches determining the folder to be monitored from the set of candidate folders (see para 0061, processor 70 can present system object identifiers 86 and the defined group names on display 78 and tag (i.e., associate) a given system object with a given group name).

Regarding claim 19, Barzik further teaches satisfaction of the defined criterion comprises names of candidate folders of the set of candidate folders matching a specified keyword (see para 0060, processor 70 can identify the given system object identifier by accessing metadata associated with the given system object. For example, metadata for a given folder 64 may comprise a folder name e.g. matching a specified folder name).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 6, 8, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barzik as applied to claims above, and further in view of Wolfe et al US publication US 20040163033.

Regarding claim 2, Barzik teaches all the features with respect to claim 1 as outlined above.
But, Barzik fails to teach determining a user of the folder.
However, Wolfe teaches determining a user of the folder (see figure 5, para 0058, interface 515 indicates the folder(s) currently available to the particular user).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the folders tagging of Barzik and further incorporate determining a user of the folder.
The motivation for doing so is to allow association between the user and the folder for the purpose of ownership and access rights.

Regarding claim 3, Wolfe further teaches setting the quota type of the user to the monitored type (see figure 9 shown user’s quota setting at 909, see para 0064, in portion 909 a general overview of the folders, statistics, and quota for the particular selected user are displayed).

Regarding claim 6, Wolfe further teaches determining a storage capacity of the folder occupied by the user of the folder based on the quota monitoring data (see figure 9 shown a storage capacity of the folder occupied by the user e.g. total bytes at 909).

Regarding claims 8, 11-12, and 14-16, please refer to the rejection of claims 2-3 and 6 since the claimed subject matter is substantially similar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bakke et al US publication US 20180121503 discloses a system for viewing, accessing and monitoring data stored in a data storage system by using tags to create particular views of relevant data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184